DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the retainer from claims 12 and 28 (Note: Is the Applicant trying to refer to the cable cover [element 4860] shown in Figure 11?  If not, is the retainer a structural element that was not previously disclosed in the parent cases thus making this application a continuation-in-part and not a continuation?)
the first piece of the cable guide from claim 18
the second piece of the cable guide from claim 18
the cable guide support structure from claim 22
the cable guide support structure positioned within the housing from claim 26 (Note: Element 2760 is disclosed as being a housing, but there does not appear to be any cable guide support structure located inside of element 2760.  Is the cable guide support structure a structural element that was not previously disclosed in the parent cases thus making this application a continuation-in-part and not a continuation?)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
the phrase “a retainer” does not appear to be disclosed in the specification.  Is the retainer the same structure as the cable cover from Figure 11 and Paragraph 1076?
the phrase “a cable guide support structure” does not appear to be disclosed in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 12-14, 16, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,357,321 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 13 of ‘321 discloses all of the claim limitations of present claim 12.  Claims 10 and 13 of ‘321 discloses an instrument shaft, a cable guide, a first cable, a second cable, a shaft passageway (the passageway defined by the shaft), a first guide surface, a second guide surface, an opening (the shaft opening), a retainer (the cover from claim 13), a first bend portion, a second bend portion, the first cable being routed within a first guide groove which is defined by the first guide surface and into the opening, the second cable being routed within a second guide groove which is defined by the second guide surface and into the opening, and the cover from claim 13 is disclosed as being positioned above the first guide groove which includes the first bend portion.
Claim 13 of ‘321 appears to meet the claim limitations of present claim 13.
Claim 13 of ‘321 appears to meet the claim limitations of present claim 14.
Claims 10 and 13 of ‘321 appears to meet the claim limitations of present claim 16.
Claim 13 of ‘321 appears to meet the claim limitations of present claim 17.
Claim 13 of ‘321 appears to meet the claim limitations of present claim 19.
Claims 12-17, 19, 21-23, 25, and 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 17 of U.S. Patent No. 10,357,321 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 17 of ‘321 discloses all of the claim limitations of present claim 12.  Claims 14 and 17 of ‘321 discloses an instrument shaft, a cable guide, a first cable, a second cable, a shaft passageway (the passageway defined by the shaft), a first guide surface, a second guide surface, an opening (the shaft opening), a retainer (the cover from claim 17), a first bend portion, a second bend portion, the first cable being routed within a first guide groove which is defined by the first guide surface and into the opening, the second cable being routed within a second guide groove which is defined by the second guide surface and into the opening, and the cover from claim 17 is disclosed as being positioned above the first guide groove which includes the first bend portion.
Claim 17 of ‘321 appears to meet the claim limitations of present claim 13.
Claim 17 of ‘321 appears to meet the claim limitations of present claim 14.
Claim 14 of ‘321 appears to meet the claim limitations of present claim 15 (the first and second guide grooves are splayed outward from each other thus meeting the claim limitation).
Claim 14 of ‘321 appears to meet the claim limitations of present claim 16.
Claim 17 of ‘321 appears to meet the claim limitations of present claim 17.
Claim 17 of ‘321 appears to meet the claim limitations of present claim 19.

Claim 14 of ‘321 discloses all of the claim limitations as present claim 22.  Claim 14 discloses an instrument shaft, a cable guide support structure (the mounting surface), a first cable, a second cable, a shaft centerline, a shaft passageway, a top end (the cable guide must have a top end because it is a three-dimensional object), a first guide surface, a second guide surface, a first bend portion of the first guide surface, a second bend portion of the second guide surface, the first bend portion and the second bend portion being at respective a first radial position and second radial position that are different from each other (the first and second guide grooves are splayed outward from each other thus meeting the claim limitation), the first cable being routed along the first guide surface and into the passageway, and the second cable being routed along the second guide surface and into the shaft passageway.
Claim 14 of ‘321 discloses all of the claim limitations of present claim 23.
Claim 14 of ‘321 discloses all of the claim limitations of present claim 25 (the first and second guide grooves are splayed outward from each other thus meeting the claim limitation).
Claim 14 of ‘321 discloses all of the claim limitations of present claim 27.
Claim 17 of ‘321 discloses all of the claim limitations of present claim 28 (Note: the cover in claim 17 is viewed as being the same structure as the retainer).
Claim 17 of ‘321 discloses all of the claim limitations of present claim 29.
Claim 17 of ‘321 discloses all of the claim limitations of present claim 30.
.
Claims 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,026,759 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 6 of ‘759 discloses all of the claim limitations as present claim 22.  Claim 1 discloses an instrument shaft, a cable guide support structure (either the housing or the cable guide; see the 112b rejection below), a first cable, a second cable, a shaft centerline, a shaft passageway, a top end (the cable guide must have a top end because it is a three-dimensional object), a first guide surface, a second guide surface, a first bend portion of the first guide surface, a second bend portion of the second guide surface, the first bend portion being at a first radial position (claim 6; the first cable is in the first bend portion), the second bend portion being at a second radial position (claim 6; the second cable is in the second bend portion), the second radial position being different than the first radial position (claim 6), the first cable being routed along the first guide surface and into the passageway, and the second cable being routed along the second guide surface and into the shaft passageway.
Claim 1 of ‘759 discloses all of the claim limitations of present claim 23.
Claim 1 of ‘759 discloses all of the claim limitations of present claim 24.
Claim 1 of ‘759 discloses all of the claim limitations of present claim 25.
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,026,759 B2 in view of Schuh et al. (US 9,962,228 B2).

Schuh et al. teaches a first guide groove (530b) in a cable guide support structure (the element that 518 is formed through), and a first cable (550b) being positioned within the first guide groove.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first guide surface of ‘759 to be defined in a first guide groove, and to have the first cable be positioned within the first guide groove, as taught by Schuh et al., for the purpose of providing a structure that aids in the protecting the first cable from damage by having it be recessed into the cable guide support structure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26, line 2, recites “the medical device further comprises a housing and a cable guide” which is indefinite because it is unclear how the cable guide support 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-25, 27, 28, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shuh et al. (US 9,962,228 B2).
Regarding claim 22, Shuh et al. discloses a medical device, comprising:
an instrument shaft (420), a cable guide support structure (the element that 518 is formed through), a first cable (550b), and a second cable (550c);
the instrument shaft comprising an axial shaft centerline (the axial centerline of 420) and a shaft passageway (the opening in 420) aligned with the axial shaft centerline;
the cable guide support structure comprising:
a top end (the top of 410) oriented away from the instrument shaft,
a first guide surface (the surface of 530b that 550 engages) offset from the top end of the cable guide support structure toward the instrument shaft, and
a second guide surface (the surface of 530c that 550 engages) offset from the top end of the cable guide support structure toward the instrument shaft;

the second guide surface comprising a second bend portion (the part of the cable guide support structure that creates the downward bend of the second cable in Figure 5) at a second radial position (see Figure 5) with reference to the axial shaft centerline different from the first radial position;
the first cable being routed along the first guide surface, around the first bend portion, and into the shaft passageway (see Figure 5); and
the second cable being routed along the second guide surface, around the second bend portion, and into the shaft passageway (see Figure 5).
Regarding claim 23, Shuh et al. discloses that the cable guide support structure comprises an opening (the opening in the center of the cable guide support structure that the cables pass through);
the first bend portion of the first guide surface transitions into the opening (see Figure 5); and
the second bend portion of the second guide surface transitions into the opening (see Figure 5).
Regarding claim 24, Shuh et al. discloses that the opening of the cable guide support structure is aligned with the shaft passageway (see Figure 5).
Regarding claim 25, Shuh et al. discloses that the first guide surface is oriented to extend in a first direction (the formation direction of the first guide surface) away from the opening;

the second direction is different from the first direction (see Figure 5).
Regarding claim 27, Shuh et al. discloses that the first guide surface defines a first guide groove (the groove that the first cable engages in Figure 5) in the cable guide support structure; and
the first cable is positioned in the first guide groove (see Figure 5).
Regarding claim 28, Shuh et al. discloses that the medical device further comprises a retainer (520b) positioned to maintain the first cable in the first guide groove (520b keeps 550b in the first guide groove by the tension created by 520b).
Regarding claim 30, Shuh et al. discloses that the retainer is positioned to restrain at least a portion (the portion of 550b that is not located in the first guide groove) of the first cable otherwise unrestrained by the first guide surface.
Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.